Case 2:17-cV-02454-.]CI\/|-GWF Document 23 Filed 10/17/18 Page 1 of 1
CASO No. 2:17-cv-02454-JCM-GWF

MARISELA LEON MARTINEZ, Individually, Plaintiff,
VS
MGM GRAND HOTEL LLC, Defendants.

Tuesday, October 16, 2018

 

 

 

 

 

 

 

`F'LED ____REcE:vED

__ENTERED ______SERVED ON
To: Las Vegas Clerk’s OH'ice. COUNSEL/PART|ES 0F REcoRo
U.S. District Court, District of Nevada.
Lloyd D. George Federal Courthouse
333 Las Vegas Boulevard South UCT 1 7 2018
Las Vegas, NV 89101
702_464_54()0 CLERK US DISTR|CT COU

B D|STRICT OF NEVADA RT

' Y:_`DEP TY

Re: Plaintiff’s Motion so that the Case of Discrimination based on the Americans with
Disabilities Aet (ADA) be Reconsidered and Re- Opened.

Dear Clerk:

On June 13 of this year, we filed a motion in that office requesting that our previously closed case
be reconsidered and reopened again, so far we have not received any response on the matter, which
is the reason why I am writing to you.

I need to know if there is any information about it and consider the possibility of giving continuity
to our claim in the way that the laws stipulate.

Thank you for your attention to this matter.

Sincerely,

Marisela Lec’)n Martinez. _
,/,Yf f

1857 cane de Reynaido st. >K»j;@¢`w

Las Vegas, NV, 89119 ° "

702-470-9023

